--------------------------------------------------------------------------------


Independent Contractor Agreement
 
 
THIS AGREEMENT made effective as of the 1st day of February, 2011.
 
BETWEEN:
 
Anavex Life Sciences Corp, a Nevada corporation having an address for the
conduct of  business located at Suite 315A, 50 Harrison Street,  Hoboken,
NJ  07030
 
(the “Company”)
 
AND:
 
Dr. Angelos Stergiou of Ipponaktos, 32 Neos Kosmos, 11744,
Athens, Greece
 
(the “Contractor”)
 
WHEREAS:
 
A. The Company is engaged in the business of drug discovery and development;
 
B. The Contractor desires to provide services to the Company pursuant to the
terms of this Agreement; and
 
(a)  
The Company wishes to hire the Contractor pursuant to the terms of this
Agreement as VP, Clinical Development & Medical Affairs.

 
NOW THEREFORE in consideration of the mutual promises of the parties hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby covenant and agree as follows:
 
1.  
DEFINITIONS

 
1.1 Definitions.  For the purposes of this Agreement, the following terms shall
have the following meanings, respectively:
 
(a)  
“Agreement” means this Agreement and all schedules and amendments hereto.

 
(b)  
“Board” means the Board of Directors of the Company.

 
(c)  
“Company” has the meaning attributed to it on Page 1 of this Agreement.



 
 

--------------------------------------------------------------------------------

 
 
(d)  
 “Common Shares” means the common shares, without par value, of the Company.

 
(e)  
“Competing Business” shall have the meaning attributed to it in Section 4.3,
below.

 
(f)  
“Confidential Information” means information, whether or not originated by the
Contractor, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers.  Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

 
(i)  
work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

 
(ii)  
computer software of any type or form and in any stage of actual or anticipated
development including, by way of example and not in limitation, programs and
program modules, routines and subroutines, procedures, algorithms, design
concepts, design specifications (design notes, annotations, documentation,
flowcharts, coding sheets, and the like), source code, object code and load
modules, programming, program patches and system designs;

 
(iii)  
information relating to Developments prior to any public disclosure thereof
including, by way of example and not in limitation, the nature of the
Developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 
(iv)  
internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company’s
business;

 
(v)  
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and



 
2

--------------------------------------------------------------------------------

 
 
(vi)  
all information that becomes known to the Contractor as a result of the
performance of the Services that the Contractor, acting reasonably, believes is
Confidential Information or that the Company takes measures to protect.

 
Confidential Information does not include:
 
(vii)  
the general skills and experience gained during the Contractor’s engagement with
the Company that the Contractor could reasonably have been expected to acquire
in similar engagements with other companies;

 
(viii)  
information publicly known without breach of this Agreement or similar
agreements; or

 
(ix)  
information, the disclosure of which is required to be made by any law,
regulation or governmental authority (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement (and the
extent of the requirement) is provided to the Company (to the extent reasonably
possible in the circumstances), and the Company is afforded an opportunity to
dispute the requirement.

 
(g)  
“Date of Termination” means the date of termination of this Agreement pursuant
to its terms.

 
(h)  
“Developments” means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know-how and trade secrets), and all
records and copies of records relating to the foregoing, that:

 
(i)  
result or derive from the Contractor’s engagement or from the Contractor’s
knowledge or use of Confidential Information;

 
(ii)  
are conceived or made by the Contractor (individually or in collaboration with
others) during the term of and related to the Contractor’s engagement by the
Company;

 
(iii)  
result from or derive from the use or application of the resources of the
Company or its affiliates; or

 
(iv)  
relate to the business operations of the Company or to actual or demonstrably
anticipated research and development by the Company or its affiliates.

 
(i)  
“Directors” means the Directors of the Company, and “Director” means any one of
them.

 
(j)  
“Effective Date” means February 1, 2011.



 
3

--------------------------------------------------------------------------------

 
 
(k)  
 “Good Reason” means the occurrence of any of the following events without the
express written consent of the Contractor:

 
(i)  
any material change to this Agreement; or

 
(ii)  
a material breach by the Company of this Agreement.

 
(l)  
 “Indemnification Amounts” has the meaning attributed in Section 6.1, below.

 
(m)  
“Initial Term” means the period of time beginning on the Effective Date and
ending on the second anniversary of the Effective Date.

 
(n)  
“Just Cause” includes, but is not limited to:

 
(i)  
the Contractor’s failure to properly discharge the Services, or any material
breach or non-observance by the Contractor of any material provision of this
Agreement;

 
(ii)  
the Contractor’s conviction for any crime respecting the property of the
Company, or which calls into question the Contractor’s personal honesty;

 
(iii)  
any breach by the Contractor of the Contractor’s obligations under the Company’s
code of conduct or any policies or procedures adopted by the Company from time
to time and disseminated to the Contractor;

 
(iv)  
any breach by the Contractor of the fiduciary duties normally owed by an
executive of  a corporation including the duty to avoid conflicts of interest,
and to act honestly and in good faith with a view to the best interests of the
Company;

 
(v)  
any other material breach of this Agreement by the Contractor; or

 
(vi)  
just cause as that term is defined by the common law applicable in New Jersey.

 
(o)  
“Renewal Term” means any period of time after expiration of the Initial Term
during which the engagement of the Contractor pursuant to this Agreement
continues, if the parties to this Agreement have agreed to the renewal in
writing.

 
(p)  
 “Termination Notice Period” is the period of thirty (30) days  pursuant to
Section 5.3 below.

 
(q)  
“Voting Shares” means voting shares of the Company.

 
(r)  
“Year” means any year during the term of this Agreement whether occurring during
the Initial Term or, if applicable, any Renewal Terms.

 
2.  
PROVISION OF SERVICES

 
2.1 Services to be provided:
 
(a)  
As of the Effective Date, the Contractor will provide to the Company, the
services as stated in Schedule “A” to this Agreement (the “Services”).

 
(b)  
The Company may require the Contractor to provide other services from time to
time; such services shall be provided to the Contractor in writing.

 
(c)  
The Contractor shall report to the CEO or Executive Chairman  and shall keep the
Chair and Board  informed of all matters concerning the Services as requested
from time to time.

 
2.2 Term. This Agreement will commence on the Effective Date and terminate on
the Initial Term unless terminated earlier in accordance with Section 5 herein.
 
2.3 Location.  The Contractor will be based in Athens, Greece, or at a location
mutually agreed to by the Company and by the Contractor from time to time.  The
Contractor understands that the Contractor may be required to travel regularly
in order to perform the Services.
 
2.4 Time and Efforts.  The Contractor shall perform the Services to the level of
competence and skill that could reasonably be expected from persons with the
skills and experience similar to that of the Contractor and shall devote such
time as is necessary to carry out the Services set out herein. The Contractor
shall not act in any other capacity for any other person, firm or company
without the prior written consent of the Company.

 
4

--------------------------------------------------------------------------------

 
3.  
REMUNERATION AND EXPENSES

 
3.1 Fees and Expenses.  In consideration for the Contractor performing the
Services in accordance with this Agreement, the Company will pay to the
Contractor the Fees set out in Schedule “B” (the “Fees”). In addition, the
Company will reimburse the Contractor for reasonable business expenses properly
incurred in carrying out his duties under this Agreement, including automobile
mileage, calculated at the prevailing IRS rate, and other travel and office
expenses.  The Contractor will be entitled to reimbursement for airfare.  For
all such expenses, the Contractor will be required to keep proper accounts and
to furnish statements and vouchers to the Company within 30 days after the date
the expenses are incurred.
 
3.2 Taxes and Other Assessments.  The Contractor will be responsible to pay any
and all federal, state and local taxes assessed on any income received under
this Agreement, and his own worker’s compensation or other assessments related
to Contractor’s engagement. If for any reason the Company is required to pay any
amount on account of these items, including penalties if assessed, the Company
may deduct such amount from the Contractor’s next payment or, if no further
payments are due from the Company, the Contractor will pay such sums within 10
days of written notice delivered by the Company to the Contractor.
 
4.  
CONFIDENTIAL INFORMATION AND DEVELOPMENTS

 
4.1 Confidential Information.
 
(a)  
All Confidential Information, whether developed by the Contractor while engaged
by the Company or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.

 
(b)  
The Contractor acknowledges that, by reason of this contract for services, the
Contractor will have access to Confidential and Proprietary Information which
the Company has spent time, effort and money to develop and acquire. In view of
the foregoing, it is reasonable and necessary for the Contractor to make the
following covenants regarding the Contractor’s conduct during and subsequent to
the provision of Services to the Company.

 
(i)  
At all times both during and subsequent to the termination of this Agreement,
the Contractor will not disclose Confidential Information to any person (other
than as necessary to perform the Services) without first obtaining the Company’s
consent, and the Contractor will take all reasonable precautions to prevent
inadvertent disclosure of any Confidential Information.

 
(ii)  
At all times both during and subsequent to the termination of this Agreement,
the Contractor will not use, copy, transfer or destroy any Confidential
Information (other than as necessary to perform the Services), without first
obtaining the Company’s consent and the Contractor will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information.  This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.

 
(iii)  
Within ten (10) business days of the termination of this Agreement for any
reason, the Contractor will promptly deliver to the Company all property of or
belonging to or administered by the Company including without limitation all
Confidential Information that is embodied in any form, whether in hard copy or
on electronic media, and that is within the Contractor’s possession or under the
Contractor’s control.

 
4.2 Intellectual Property.
 
(a)  
All Developments will be the exclusive property of the Company and the Company
will have sole discretion to deal with Developments.  The Contractor agrees that
no intellectual property rights in the Developments are or will be retained by
the Contractor.  For greater certainty, all work done during the term of this
Agreement by the Contractor for the Company or its affiliates is the sole
property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright will vest in
the Company or the relevant affiliate, as the case may be.  In consideration of
the benefits to be received by the Contractor under the terms of this Agreement,
the Contractor hereby irrevocably sells, assigns and transfers and agrees in the
future to sell, assign and transfer all right, title and interest in and to the
Developments and intellectual property rights therein including, without
limitation, all patents, copyright, industrial design, circuit topography and
trademarks, and any goodwill associated therewith to the Company and the
Contractor will hold all the benefits of the rights, title and interest
mentioned above in trust for the Company prior to the assignment to the Company.

 
(b)  
The Contractor will do all further things that may be reasonably necessary or
desirable in order to give full effect to the foregoing.  If the Contractor’s
cooperation is required in order for the Company to obtain or enforce legal
protection of the Developments following the termination of the Contractor’s
engagement, the Contractor will provide that cooperation so long as the Company
pays to the Contractor reasonable compensation for the Contractor’s time at a
rate to be agreed between the Contractor and the Company.

 
4.3   Non-solicitation and Duty Not to Compete Unfairly.  During the term of
this Agreement and for a period of twelve (12) months following the termination
of this Agreement, howsoever arising, the Contractor shall not:
 
(a)  
contact companies or persons who were investors in, or who purchased or agreed
to purchase products or services of, the Company within a two year period before
the Date of Termination, on behalf of a Competing Business unless otherwise
agreed upon with Company;

 
(b)  
solicit any of the Company’s Contractors or consultants to resign or work for
any other business; or

 
(c)  
work for a Competing Business unless Termination is pursuant to section 5.3.

 
Without limiting the generality of the foregoing, a “Competing Business” means a
business that competes with the business carried on by the Company and is
engaged in the development and/or marketing of prescription pharmaceutical
products based upon the same or similar active pharmaceutical molecules as those
owned, licensed, co-promoted or co-marketed by the Company at the Date of
Termination.
 
4.4   Consent to Enforcement.  The Contractor confirms that all restrictions in
Sections 4.1, 4.2, and 4.3, above, are reasonable and valid and any defences to
the strict enforcement thereof by the Company are waived by the
Contractor.  Without limiting the generality of the foregoing, the Contractor
hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Contractor is in breach of any of the
provisions stipulated in Sections 4.1, 4.2 and 4.3, above.  The Contractor
hereby expressly acknowledges and agrees that injunctive relief is an
appropriate and fair remedy in the event of a breach of any of the said
provisions.
 
4.5 The Contractor’s obligations under each of Sections 4.1, 4.2, and 4.3 (a)
and 4.3 (b) above, are to remain in effect in accordance with each of their
terms and will exist and continue in full force and effect despite any breach or
repudiation, or alleged breach or repudiation, of this Agreement.
 



 
5

--------------------------------------------------------------------------------

 
5.  
TERMINATION

 
5.1 Termination for Just Cause.  The Company may terminate the Agreement at any
time for Just Cause. In the event the Agreement is terminated for Just Cause,
the Contractor shall not be entitled to any additional payments hereunder, other
than Fees owing to the Contractor by the Company as at the Date of Termination.
In such event, Stock Options held at the Date of Termination shall immediately
expire.
 
5.2 Death or Disability.  The Company may terminate the Agreement in the event
the Contractor is unable to perform the Services for a period of two (2)
consecutive months or a cumulative period of six (6) months in any consecutive
twenty-four (24) month period.  The Agreement shall also automatically terminate
on the Contractor’s death.  In the event the Agreement is terminated as a result
of this section 5.2, then immediately effective on the Date of Termination:
 
(a)  
any Stock Options granted to the Contractor which have not vested shall vest
immediately and be immediately exercisable subject to the terms of the Company’s
stock option plan and any applicable Stock Option Agreement;

 
(b)  
the Company shall promptly pay and provide the Contractor (or in the event of
the Contractor’s death, the Contractor’s estate):

 
(i)  
any unpaid Fees; and

 
(ii)  
shall reimburse any unreimbursed expenses incurred through to the Date of
Termination;

 
(c)  
the Company shall pay to the Contractor (or in the event of the Contractor’s
death, the Contractor’s estate) the payments referred to in section 5.3.

 
5.3 Termination by the Contractor for Good Reason & Termination by the Company
Other than for Just Cause.
 
(a)  
The Contractor may terminate this Agreement at any time within thirty (30) days
after the date the Contractor has given written notice to the Company of the
alleged “Good Reason” and provided that the Company has failed to cure such
event or situation within 30 days of receiving such notice. In such event, the
Company will continue to pay the Contractor the Fees and the Contractor will
continue to perform the Services during the Termination Notice Period.  The
Company may elect to terminate the Agreement at any time other than for Just
Cause, following the Termination Notice Period, by delivering to the Contractor
written notice of termination.  In such event, the Company will continue to pay
the Contractor the Fees during the applicable Termination Notice Period, and the



 
6

--------------------------------------------------------------------------------

 


 
(b)  
Contractor will continue to perform the Services under the Agreement during the
applicable Termination Notice Period. .

 
(c)  
If the Agreement is terminated pursuant to this section 5.3 the Stock Options
granted to the Contractor will continue to vest for the number of months of the
applicable Termination Notice Period and will be exercisable subject to the
terms of the applicable stock option plan.

 
5.4 Without Good Reason.  The Contractor may terminate this Agreement at any
time without Good Reason by providing at least thirty (30) days prior written
notice to the Company.  In the event that the Contractor’s engagement with the
Company is terminated during the term of this Agreement by the Contractor
without Good Reason, the Contractor shall not be entitled to any additional
payments or benefits hereunder, other than any amounts due and owing as of the
Date of Termination and, in such event, Stock Options that have not vested prior
to the Date of Termination shall immediately expire. The Contractor will have up
to thirty (30) days from the first day of this written notice period to exercise
Stock Options that have vested to the Date of Termination.
 
5.5   Severance Payments.  The Contractor agrees that no severance or other
payments not specifically referenced herein will be payable upon termination of
this Agreement in relation to Sections 5.1, 5.2, 5.3 and 5.4.
 
6.  
GENERAL

 
6.1         Independent Contractor. The Company and the Contractor acknowledge
and agree that the Contractor is an independent Contractor retained for a
limited purpose and is not an agent, Contractor, partner, or joint venturer of
the Company and that the Contractor has control over the timing and hours of the
provision and performance of the Services. The Company and the Contractor
expressly agree that the Contractor is acting as an independent Contractor in
performing the Services under this Agreement, and the Contractor does not have
any right to make contracts or other legal commitments or obligation for or on
behalf of the Company.
 
6.2 Indemnification.  The Company hereby covenants and agrees that if the
Contractor is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative of
any nature whatsoever by reason of, or as a result of, the provision of the
Services to the Company, the Contractor shall be indemnified and held harmless
by the Company to the fullest extent legally permitted or authorized by the
Company’s constating documents or, if greater, by applicable federal, state or
provincial legislation, against all costs, expenses, liability and losses of any
nature whatsoever (including, without limitation, lawyer’s fees, judgments,
fines, interest, taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Contractor in connection
therewith (collectively the “Indemnification Amounts”), and such indemnification
shall continue as to the Contractor even if he has ceased to perform the
Services for the Company and shall inure to the benefit of the Contractor in the
Indemnification Amounts incurred, or reasonably estimated to be incurred, by the
Contractor immediately upon receipt by the Company of a written request for such
advance.


 
7

--------------------------------------------------------------------------------

 
 
6.3 Authorization.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement will not violate
any agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.
 
6.4        Contractor’s Representation. The Contractor represents and warrants
that the Contractor has the right to provide the Services required under this
Agreement without violation of obligations to others.
 
6.5 Obligations Continue.  The Contractor’s obligations under section 4 are to
remain in full force and effect notwithstanding termination of this Agreement
for any reason.
 
6.6 Amendment or Waiver.  No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Contractor and an
authorized officer of the Company.  No waiver by either party hereto of any
breach by the other party hereto of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by the Contractor or
an authorized officer of the Company, as the case may be.
 
6.7 Compliance with Policies and Laws.  The Contractor agrees to abide by all
the Company’s policies and procedures, including without limitation, the
Company’s code of conduct.  The Contractor also agrees to abide by all laws
applicable to the Company, in each jurisdiction in which it does business,
including without limitation securities and regulations governing publicly
traded companies.
 
6.8 Governing Law and Venue.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of New Jersey and the federal laws of
the United States applicable thereto.
 
6.9 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be properly given if hand delivered by courier or
faxed addressed as follows:
 
(a)  
in the case of the Company:

 
Anavex Life Sciences Corp.
Suite 315A, 50 Harrison Street
Hoboken, NJ 07830
Attention: Cameron Durrant
 
with a copy to:
 
Harvey Lalach
President
4837 Canyon Ridge Crescent
Kelowna, BC  V1W 4A1


 
8

--------------------------------------------------------------------------------

 


in the case of the Contractor:
 
Dr. Angelos Stergiou, Ipponaktos, 32 Neos Kosmos, 11744,
Athens, Greece
 
Or to the last address of the Contractor in the records of the Company or to
such other address as the parties may from time to time specify by notice given
in accordance herewith.
 
Any notice so given shall be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if faxed, upon the date shown on the
delivery receipt recorded by the sending facsimile machine.
 
6.10  Severability.  If any provision contained herein is determined to be void
or unenforceable for any reason, in whole or in part, it shall not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions shall remain in full force and effect to the fullest extent
permissible by law.
 
6.11      Entire Agreement.  This Agreement contains the entire understanding
and agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
 
6.12  Currency.  Unless otherwise specified herein all references to dollar or
dollars are references to U.S. dollars.
 
6.13  Further Assurances.  Each of the Contractor and the Company will do,
execute and deliver, or will cause to be done, executed and delivered, all such
further acts, documents and things as the Contractor or the Company may require
for the purposes of giving effect to this Agreement.
 
6.14  Counterparts/Facsimile Execution.  This Agreement may be executed in
several parts in the same form and such parts as so executed shall together
constitute one original document, and such parts, if more than one, shall be
read together and construed as if all the signing parties had executed one copy
of the said Agreement.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
 
Anavex Life Sciences Corp.
 
Per:           /s/ Cameron
Durrant                                                      
Cameron Durrant, Executive Chairman
 
Per:           /s/ Harvey
Lalach                                                      
Harvey Lalach, President and Chief Operating Officer


 
9

--------------------------------------------------------------------------------

 


CONTRACTOR

 
 
Per:           /s/ Angelos
Stergiou                                                      
Angelos Stergiou


 
10

--------------------------------------------------------------------------------

 




 
                        SCHEDULE “A”                               
 
CONTRACTOR’S DUTIES
1.  
Clinical Development:

1.1 Oversee and manages Anavex's development program and clinical trials to
timelines, budget and quality measures in Clinical Development Plan (CDP).
1.2 Draft, develop and finalize CDP, protocol profiles and sections of key
submission documents.
1.3 Work with department managers to prioritize project/study timelines to
ensure adequate staffing (e.g. data management, drug supply, clinical
operations, drug safety).
1.4 Ensure CROs deliver to agreed plan.
1.5 Oversight and preparation of all clinical trial protocols and clinical trial
reports ensuring adequate testing of the highest scientific, ethical and
professional standards, appropriate risk management strategies and proper
interpretation of the data.
1.6 Plan, manage and deliver investigator meetings as necessary.
1.7 Oversee and work with the clinical development staff to ensure current
research efforts are being performed efficiently and effectively, support the
quality brand of the organization, are scientifically credible, meet enrollment
and clinical research goals that are consistent with the long-term goals and
strategies of the organization.


2.  
Regulatory Affairs:

2.1 Act as central point of contact for interactions with regulatory-agencies
(primarily European agencies and FDA)
2.2 Manage/oversee regulatory affairs, including preparation of communications
and documentation for end of Phase I and Phase II meetings, ad hoc meetings as
required by regulators.


3.  
Medical Affairs:

3.1 Develop Key Opinion Leader (KOL) plan and criteria for KOL selection and
engagement
3.2 Link KOL plan to Scientific Advisory Board (SAB) selection and securing
appropriate members for SAB; Plan, manage and deliver at least one SAB face to
face meeting per year and ad hoc SAB interactions as required to clarify
scientific, clinical and business decisions.
3.3 Work with executive management to demonstrate scientific credibility and
business acumen to lead the efforts over the coming years including but not
limited to the development of business plans and the communication of clinical
strategies within the company
3.4 Ensure familiarity with key publications in the field of Alzheimer’s and
other key therapeutic areas and to stay current with scientific sentiment and
theories.
3.5 Develop scientific and medical communications plan (SMCP), to include
calendar of key congresses, symposia and scientific meetings; identify, target
and execute on delivery of oral presentations, posters, abstracts, symposia
presentations and publications to support Anavex compounds. 
3.6 Provide input to non-clinical and commercial functions on medical needs and
strategic issues for the therapeutic area.




 
11

--------------------------------------------------------------------------------

 


Pipeline Management:
4.1 Manage and supervise translational research with the laboratory in Athens to
efficiently and effectively progress selected molecules from the pre-clinical
into the clinical stage
4.2 Ensure selected molecules meet stringent selection criteria (to be
developed).


4.  
Manufacturing Operations

5.1 Support activities related to Chemistry Manufacturing and Controls (CMC)
5.2 Assist in development of QA/QC programs, CAPA and SOPs as necessary.


5.  
Functional Operational Management:

6.1 Manage direct and indirect reports, external partners, consultants, vendors
and external budget to ensure the timely and cost-effective implementation of
Anavex's development plans or clinical trials.
6.2 Supervise and mentor direct and indirect reports, as necessary.
6.3 Review and approve contracts, work orders and invoices prior to submission
to management for approval.


6.  
Cross-organizational Management:

7.1 Work with executive management to ensure cross-organizational communication
of organizational objectives.
7.2 Analyze clinical trial activities of pharmaceutical, biotechnology and
academic institutions to ensure the organization’s clinical trial portfolio
represents innovation and scientific value achieving the organization’s
personalized medicine goals.
7.3 Oversee global clinical, medical affairs, regulatory expansion efforts.
7.4 Establish and maintain effective communication and collaboration with
functional area peers, including basic research, manufacturing, quality
assurance, marketing, finance, legal, IP and investor relations.
7.5 Support assessment of in-licensing / out-licensing product candidates.
 
 
 
 
 


 
12

--------------------------------------------------------------------------------

 


SCHEDULE “B”
 
FEES
 


 
 
(a)  
Fees. The Company will pay to the Contractor the sum of $130,000 per annum as of
the Effective Date paid monthly in arrears. In addition, the company will
reimburse the Contractor for all reasonable expenses associated with discharging
his duties under Schedule A.

 
(b) Stock Options.  The Company will grant to the Contractor 400,000 common
share purchase options subject to the terms of the Company’s stock option
plan.  The exercise price of the options so granted will be set at the closing
price of the Company’s common stock on February  1, 2011 and shall vest subject
to achieving the following milestones:
 


- 100,000 stock options vesting upon completion of Anavex 2-73 Phase I study as
defined by data lock and statistical analysis completion.
- 100,000 stock options vesting upon submission and acceptance to begin Anavex
2-73 Phase IIa study which has been  agreed internally on timelines, budget and
quality measures to a lead health authority.
- 100,000 stock options  vesting upon completion of Anavex 2-73 Phase IIa study
as defined by data lock and statistical analysis completion.
- 100,000 stock options vesting upon submission and acceptance to begin Anavex
2-73 full Phase II study protocol to a lead health authority (in case Phase II
is carried out by a partner or is co-developed or the company is sold, the stock
options vest immediately).


Bonus:  any time a dossier of a new molecule which meets internal criteria for
value creation is submitted to a lead health authority and accepted to enter
Phase I, 50,000 stock options will vest immediately, per given molecule, up to
two molecules and 100,000 stock options.


 
13

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
